Case: 16-50411      Document: 00513889274         Page: 1    Date Filed: 02/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-50411                                FILED
                                  Summary Calendar                       February 24, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DENNIS CASTANEDA, also known as Gato,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:94-CR-97-1


Before OWEN, ELROD, and COSTA, Circuit Judges.
PER CURIAM: *
       Dennis Castaneda, former federal prisoner # 66402-079, moves this court
for leave to proceed in forma pauperis (IFP) following the district court’s denial
of his motion to terminate restitution under 18 U.S.C. § 3613(b). We construe
Castaneda’s motion as a challenge to the district court’s determination that his
appeal is not taken in good faith. See Robinson v. United States, 812 F.3d 476,
476 (5th Cir. 2016) (citing Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997)).
Our inquiry is “limited to whether the appeal involves legal points arguable on

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50411    Document: 00513889274      Page: 2   Date Filed: 02/24/2017


                                 No. 16-50411

their merits (and therefore not frivolous).” Robinson, 812 F.3d at 476 (internal
quotation marks and citation omitted).
      As noted by the district court “liability to pay restitution shall terminate
on the date that is the later of 20 years from the entry of judgment or 20 years
after the release from imprisonment of the person ordered to pay restitution.”
§ 3613(b) (emphasis added). Castaneda’s argument that his liability to pay
restitution terminated 20 years from the entry of judgment is thus patently
without merit. See § 3613(b). Accordingly, IT IS ORDERED that Castaneda’s
motion to proceed IFP on appeal is DENIED, and that the appeal is
DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24; see also 5TH CIR.
R. 42.2.




                                        2